DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the Appeal Brief filed on 2 November 2021.

Response to Amendment
Amendments to the claims were submitted on 28 July 2021. By the Advisory Action filed on 25 August 2021, the claims were not entered. However, in view of the Appeal Brief filed on 2 November 2021, the claims are considered entered. 
Claims 1-29 are pending. In view of the amendments to the claims, the rejections of claims 1-20 and 28 that were presented in the previous action (Final Rejection filed on 4 May 2021) are withdrawn.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 2 November 2021, with respect to the rejections of claim 1 and 21 under 35 USC 103, have been fully considered and are persuasive (p. 11, last two lines; p. 13, para. “Fifth”).  The rejections of the claims have been withdrawn. 
In response to the filing of the Appeal Brief, an Appeal Brief Conference was held on 3 January 2022. In attendance were Supervisory Primary Examiners In Suk Bullock and Prem C. Singh, and Examiner Gabriel Gitman. Pursuant to the Appeal Brief Conference and in view of the below Examiner’s Amendment, claims 1-9, 11-25, and 27-29 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Ayvazov on 10 January 2022.
The application has been amended as follows: 
Claim 1
Line 8: “screwed to one another by an internal thread and an external thread (11, 12) formed at the end portions (9,”
Line 11: “thereof by an adhesive (13), 
wherein the adhesive (13) is configured to cure and/or sinter when heated above a specific limit temperature, and wherein the adhesive (13) ceramicizes at 250° C.
Claim 2
Line 2: “internal thread and the external thread (11, 12) are conical, wherein the external thread (12) tapers in the”
Claim 3
Line 2: “internal thread and the external thread (11, 12) are threads with a substantially uniform thread pitch.”
Claim 4
Line 2: “thread depth of the internal thread and the external thread (11, 12) is in each case 5 to 20 mm.”
Claim 5
thread and the external thread (11, 12) are each one of a trapezoidal thread, a round thread and a”
Claim 6
Line 2: “internal thread and the external thread (11, 12) each have a length of 50 to 200 mm in the longitudinal”
Claim 7
Line 4: ““internal thread and the external thread (11, 12).”
<<CANCEL CLAIM 10>>
Claim 21
Line 7: “be connected to one another in pairs by an internal thread and an external thread (11, 12) formed at the end”
Line 10: “regions thereof by an adhesive (13),
wherein the adhesive (13) is configured to cure and/or sinter when heated above a certain limit temperature, and wherein the adhesive (13) ceramicizes at 250° C.”
Claim 22
Lines 3-4: “to one another at end faces ( 15) thereof and in an engagement region of the internal thread and the external thread (11, 12).
<<CANCEL CLAIM 26>>

REASONS FOR ALLOWANCE
Claims 1-9, 11-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

providing a plurality of tubular filter body elements each made of a solid porous material;
threadedly connecting the tubular filter body elements in pairs at end portions thereof pointing to one another by directly screwing two of the filter body elements to be connected to one another in pairs by internal and external threads formed at the end portions thereof and corresponding to one another; and
gluing the end portions of the filter body elements to one another in contact regions thereof by an adhesive (claim 21),  
wherein the adhesive is configured to cure and/or sinter when heated above a certain limit temperature, and wherein the adhesive ceramicizes at 250° C (claim 21), or a filter element made by said method (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides an alternative design for connections between filter body elements that is sealed so that no fluids can pass into or out of the filter without being filtered ([0006], [0007]).
The closest prior art is regarded to be Lloyd (EP0730896A2, filed as a foreign reference on 25 October 2018), which discloses the connecting of two filter structures by cooperating screw threads 42 (Fig. 4; p. 4, lines 55-56). Lloyd does not suggest the use of an adhesive together with threads to join connect filter elements, but Dunkel et al. (DE102014011678A1, appended herein along with the Espacenet machine translation) teaches that filter candle elements can expediently be glued to one another to ensure that dust is retained at the connection point ([0019]), and to provide additional sealing ([0040]), so the use of an adhesive to glue together filter elements where they contact each other in a threaded region would have been prima facie obvious. However, Dunkel does not suggest the use of an adhesive that ceramicizes at 250° C.
Keidel et al. (US 4,894,070) discloses a filter tubes that are adhesively bonded together to form an elongate tubular porous ceramic filter (Abstract; col. 2, lines 55-64). However, Keidel also does not suggest the use of an adhesive that ceramicizes at 250° C. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772